Citation Nr: 1714971	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  12-09 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for a lower back condition. 

2. Entitlement to service connection for a left knee condition, to include status post left knee strain.

3. Entitlement to service connection for a right knee condition, to include status post right knee strain.


REPRESENTATION

Veteran represented by:	Margaret A. Matthews, Agent


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 2002 to August 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In November 2009, the Veteran filed a notice of disagreement.  In November 2011, the RO furnished the Veteran a statement of the case.  In April 2012, the Veteran filed a substantive appeal (VA Form 9) and specifically listed the issues of service connection for a right knee condition, a left knee condition, and low back condition as the issues in which he intended to appeal.

In February 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). The transcript of the hearing is of record. 

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 

The issues of entitlement to service connection for a left knee condition (to include status post left knee strain) and for a right knee condition (to include status post right knee strain) are REMAND to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





FINDING OF FACT

The record evidence is at least in relative equipoise as to whether the Veteran's low back condition, variously diagnosed as degenerative changes of the lumbar spine with thoracic lumbosacral neuritis and lumbar osteoarthritis, had its onset during service or within the first post-service year.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for establishing entitlement to service connection for a low back condition, variously diagnosed as degenerative changes of the lumbar spine with thoracic lumbosacral neuritis and lumbar osteoarthritis, are met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the low back condition, left, and right knee conditions claims, the Veteran was provided appropriate VCAA notice February 2009.  The Veteran was apprised of the evidence necessary to substantiate a claim for service connection for the above mention conditions. The Board finds no prejudicial error.  The record reflects that the Veteran has had a meaningful opportunity to participate in the adjudication of the claim, including presentation of testimony at the Board hearing such that the essential fairness of the adjudication is not affected.

Relevant to the duty to assist, the Veteran's service treatment and personnel records, VA and private treatment records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.
	
The Veteran also offered testimony before the undersigned VLJ at a Board videoconference hearing in February 2017.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the February 2017 hearing, the undersigned VLJ noted the issues on appeal.  The undersigned also explained the evidence necessary to substantiate the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  The hearing discussion did not reveal any outstanding evidence necessary for a fair adjudication of the Veteran's claims.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

II. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).

In general, service connection requires competent, credible evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic diseases, such as arthritis and other organic diseases of the nervous system may be presumed to have been incurred in service if manifested to a compensable degree within one year from discharge from service.  38 U.S.C.A. §§ 1011, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observations to establish chronicity at the time.  When the disease entity is established, there is no requirement of an evidentiary showing of continuity.  If the condition noted during service (or within the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve all reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



Factual Background

The Veteran served on active duty with a military occupational specialty (MOS) of an Aviation Boatswain's Mate-Handler (ABH), in the Crash and Salvage Division - USS Bataan, LDD-5.  The duties of an ABH include: supervising the movement, spotting and securing of aircraft and equipment ashore and afloat; performing crash rescues, firefighting, crash removal and damage control duties in connection with launching and recovery of aircraft.  See Navy Personnel Command, Aviation Boatswain' Mates-Handlers, ABH Community Overview, http://www.public.navy. mil/bupers-npc/enlisted/community/aviation/Pages/ABH.aspx.

The service treatment records (STRs) reveal that in February 2005, the Veteran complained of intermittent pain and tenderness in his lower back lasting for one year. It was noted that he self-medicated with over-the-counter (OTC) pain medicine which provided mild relief. He had full range of motion (ROM) of the lower back. 

In a June 2005 separation examination report, the Veteran checked "yes" for "recurrent back pain or any back problem." But, he otherwise indicated that he was, "currently in good health," on the Report of Medical History and was deemed "physically qualified for separation." 

In October 2005, he began treatment with Dr. J.F.S, of Sarro Chiropractic Center for back pain, where he continues to receive treatment.  Following a December 2005 examination, the Veteran was diagnosed with thoracic lumbosacral neuritis. Related x-ray findings showed degenerative changes, to include joint space narrowing in the L3, L4, and L5 discs of the lumbar region, with retrolisthesis subluxation in the L3 and L4 discs.  An April 2006 chiropractic examination report contained findings showing that the lumbar spine postural position was lordotic in appearance with pain on palpation, decreased ROM, articular fixation, misalignment, spasm, edema and instrumentation reading of subluxation found at disc L5 (improving).
 
Upon VA examination of the spine in April 2009, the Veteran related that he had flare-ups that were moderate in severity that occurred every one to two months and lasted for one to two days.  A May 2009 lumbosacral spine x-ray revealed minimal narrowing of the disc space between L5 and S1 with no significant or minor abnormality.  There was no pain on ROM and no abnormal spine curvatures.  The lumbar spine revealed alignment and that the vertebral body heights were preserved.

In a February 2015 report of VA examination of the thoracolumbar spine, the Veteran was diagnosed with degenerative arthritis of the spine and lumbar osteoarthritis.

The Veteran contends that he developed a low back condition as a result of performing his MOS during military service.  In a January 2009 statement, he claimed his MOS "consisted of working on the flight deck of an aircraft carrier during flight operations." According to the Veteran, his MOS "require[d] a lot of physical work such as picking up and moving tie down chains, tow bars, oversized dollies, moving and operating hundreds of feet of fire hoses under high pressure." He claimed that the he "had to wear firefighter turn out gear . . . [a] heavy helmet, a heavy coat and pants . . . and [a] self-contained breathing apparatus, and any required tools . . .[and that the] weight of all the gear . . . and tools carried would range from anywhere from 50lbs to 75lbs." He also claimed that his MOS "required a lot of twisting/bending over in a rapid motion" that was "done daily for months at a time when the ship was under way."  

The Veteran contends that the pain in his lower back "made it difficult to stand up, sit down or bend over." He claimed that, "stretching and exercising helped," and that he used OTC pain medication to alleviate the pain, "after reporting [the] pain to [the] medical department on board [the] ship."

During the February 2017 Board hearing, the Veteran testified that the "injuries [he] sustained were through the military . . . while [he] was active duty," and that he was "seen a few times with those injuries while on active duty."  Most notably, he testified that he noticed the low back pain in 2005 and that he sustained, "lower back strains . . . [due to] the positions [he worked] in behind [and] underneath the aircraft and moving around [them]." He also testified that he, "would strain [his back] here and there," and that he, "never got proper treatment . . . [but] would self-medicate."  According to the Veteran's testimony, he experienced "a random strain" after separation and lower back pain "four to five times a month," with pain lasting "one to four days."   

Analysis

As an initial matter, the evidence of record, including the private and VA x-ray evidence, establishes that the Veteran has been diagnosed with a chronic disease, variously diagnosed as degenerative changes of the lumbar spine with thoracic lumbosacral neuritis and lumbar osteoarthritis.  38 C.F.R § 3.309(a).

In this regard, the Board finds that the record of evidence, as discussed above, is at least in relative equipoise as to whether the Veteran's current low back disorder, as variously diagnosed, had its onset in service or within the one-year period following the Veteran's discharge from service.  See 38 C.F.R. § 3.303(b), 3.307, 3.309(a). 

Here, the evidence shows that a February 2005 STR indicated that the Veteran was treated for pain and tenderness in his lower back that had persisted for one year before he sought medical treatment.  At the time of his 2005 separation examination, and his Report of Medical History, the Veteran selected "yes" for "recurrent back pain or any back problem."  These in-service reports of symptoms of low back pain satisfies the first requirement under the theory of "chronicity," by noting that the Veteran did complain of, was treated for, and that STRs reflect complaints of low back during service.

In October 2005, approximately two months after separation from service, the Veteran began medical treatment for low back pain at the Sarro Chiropractic Center.  Dr. J.F.S diagnosed him with thoracic lumbosacral neuritis, mild degenerative changes/disc space narrowing of the L3, L4, and L5 discs and retrolisthesis subluxation of the L3 and L4 discs; as shown by examination and x-ray findings.  His treatment at the Sarro chiropractic center for low back pain, expressed as the same symptoms manifested in service and subsequently diagnosed as thoracic lumbosacral neuritis with mild degenerative changes (disc narrowing) satisfies the second requirement under the theory of chronicity; as this is evidence of manifestations of a chronic disease noted within one year of the Veteran's discharge from service, and also shows post-service evidence of the same symptomatology experienced and (or) manifested during service, which has been established by competent medical data, including x-ray evidence, to be associated with a diagnosis of degenerative changes of the lumbar spine with thoracic lumbosacral neuritis.  Further, in February 2015, a VA examiner diagnosed the Veteran with degenerative arthritis of the spine and lumbar osteoarthritis.

On balance, the totality of the evidence reflects that the low back pain noted during service, that the Veteran began treatment for the same symptoms of low back pain (noted in service) within two months of separation, and that these same symptoms of low back pain have been associated by medical evidence to the diagnosis of chronic arthritis in December 2005, and again February 2015.  Thus, with respect to the third requirement of chronicity, and resolving all reasonable doubt in the Veteran's favor, the Board finds it reasonable to conclude that there is sufficient evidence to establish a combination of manifestations in service, and/or within the first post-service year, to identify the diagnosis of chronic arthritis of lumbar spine with neuritis, so as to permit a finding of service connection.  Hence, service connection for a low back disorder (as variously diagnosed throughout the appeal period) is granted.


ORDER

Entitlement to service connection for a low back condition, variously diagnosed as degenerative changes of the lumbar spine with thoracic lumbosacral neuritis and lumbar osteoarthritis, is granted. 





REMAND

After a thorough review of the record, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the remaining issues on appeal.

Service Connection for Left and Right Knee Conditions

The Veteran contends that his left and right knees were injured as a result of performing his MOS during military service. The STRs indicate that the Veteran sustained a right knee sprain in October 2003 and a left knee sprain in April 2004. During an April 2009 VA examination of the joints, the Veteran was diagnosed with patellofemoral syndrome, bilateral knee pain.

According to the Veteran, his MOS resulted in him sustaining injuries to his knees. In a January 2009 statement, he claimed that he, "worked at night during night vision operations" which made it "hazardous while moving about the flight deck."  He claimed that he would frequently "trip and fall or walk into objects at knee level" which caused injuries to his knees.  He also claimed that his "work routine as a firefighter for the flight deck [included things] such as climbing, squatting, and crawling on the [ship's] steel deck . . . and walking with gear on and tools in hand for long periods of time caused much strain on both knees." He also testified that he worked on a non-skid ship deck in work boots that kept his feet in place and "stop[ped] the aircraft from sliding so . . .your feet are in place and they're not moving with your joints."  He testified that he "walk[ed] around on a non-skid flight deck eighteen to twenty hours per day," and "up and down steep ramps to access the aircraft." 

During the February 2017 Board hearing, the Veteran testified to the effect that he noticed knee pain in 2006/2007 and that after separation, "every once in a while [his] knees would have shooting pains [and] swelling." He contends that has not consulted a specialist for knee pain but is treated by his primary care physician. He testified that he was treated in the emergency room at Beth Israel Deaconess Hospital-Milton, for knee pain.  

Based on the record evidence, to include the Veteran's lay statements, STRs, and VA treatment records, it is unclear whether his current bilateral knee condition originated in service or is caused by an in-service injury, which the Veteran purports to stem from his having to routinely perform the physical demands of his MOS during service.  The Board accepts that the Veteran sustained sprains to his knees in-service, as these findings are noted in the STRs.  However, a VA examination of the knees is required to determine if the knee sprains noted in service could have contributed in any way to the Veteran developing (bilateral) patellofemoral syndrome.  The August 2009 VA examination report did not provide a medical nexus opinion as to the possible etiology of his diagnosed patellofemoral syndrome, bilateral knee pain; and, if the duties performed by an Aviation Boatswain's Mate-Helper are of the type that would cause and/or result in the Veteran's knee injuries that would lead to a patellofemoral syndrome.

The Board notes that during the February 2017 Board hearing, the Veteran testified that he was treated for knee pain at Milton Hospital and by his primary care physician.  As such, there may be pertinent private medical treatment records regarding his treatment in the Beth Israel Deaconess Hospital-Milton emergency room and by Dr. J. M., his primary care physician. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain and associate with the Veteran's claims file all outstanding treatment records from the Boston VAMC dated from March 2016 documenting treatment pertaining to the Veteran's knees, to include knee pain.  In requesting these records, the AOJ should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

The AOJ should send the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the Veteran's claims for service connection for a right and left knee condition, to include records from Dr. J.M., and from Beth Israel Deaconess Hospital-Milton.  Also, the Veteran should be afforded the opportunity to submit any outstanding private treatment records, including records from his primary care physician, Dr. J.M., and from Beth Israel Deaconess Hospital-Milton for any condition of the knees, to include pain.  The AOJ should explain the type of evidence that is the Veteran's ultimate responsibility to submit.

If the Veteran responds, the AOJ should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2. After completing the above actions (to the extent possible) the AOJ should schedule the Veteran for an appropriate VA joints examination in order to determine the nature and etiology of his diagnosed knee condition.  The claims file must be made available to the examiner for review.  All clinical tests and studies should be reported in detail in the examination report.

Based on the evidence of record, including the Veteran's lay statements and testimony, and the results of examination, the examiner is asked to address the following questions:

a)  Given the particulars of this Veteran medical history, is at least as likely as not (50 percent or greater probability) that the Veteran's in-service duties as an Aviation Boatswain's Mate-Helper, and the in-service notation of a right knee sprain in October 2003, caused any damage that has resulted in, or is related to, any right knee condition, to include patellofemoral syndrome, right knee pain, that he now has?

b)  Given the particulars of this Veteran medical history, is at least as likely as not (50 percent or greater probability) that the Veteran's in-service duties as an Aviation Boatswain's Mate-Helper, and the in-service notation of a left knee sprain in April 2004, caused any damage that has resulted in, or is related to, any left knee condition, to include patellofemoral syndrome, left knee pain, that he now has?

In making this assessment, the examiner is asked to consider (1) the Veteran's account that his MOS duties, as well as the physical demands of that MOS on his knees; and (2) the medical findings in the April 2009 VA joints examination.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of the Veteran's medical history and the relevant science that apply in this case, which may reasonably make clear the medical guidance in the study of this case.

3.  After completion of the above, and additional notification and development deemed warranted, the AOJ should re-adjudicate the claims of service connection for a left knee condition and a right knee condition, in light of all pertinent evidence and legal authority.  If the determinations remain adverse to the Veteran, he and his Agent should be furnished with a Supplemental Statement of the Case (SSOC), and afford them the appropriate time period for response.

4.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


